         Case 1:20-mc-00200-ALC Document 43 Filed 07/23/20 Page 1 of 4




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK                                             7/23/2020

LA DOLCE VITA FINE DINING COMPANY
LIMITED and LA DOLCE VITA FINE DINING
GROUP HOLDINGS LIMITED,
                                                                 Case No. 20 Misc. 200 (ALC)
                                  Petitioners,

           - against -                                           ORDER MODIFYING
                                                                 ORDER OF
                                                                 ATTACHMENT
ZHANG LAN, GRAND LAN HOLDINGS GROUP
(BVI) LIMITED, QIAO JIANG LAN DEVELOPMENT
LIMITED f/k/a SOUTH BEAUTY DEVELOPMENT
LIMITED and METRO JOY INTERNATIONAL LLC,

                                   Respondents.


       WHEREAS, Petitioners petitioned the Court (ECF No. 15, the “Petition”) under New

York CPLR § 7502(c) and applicable provisions of CPLR Article 62, as incorporated in Fed. R.

Civ. P. 64, for an ex parte order of attachment as against Respondents Zhang Lan (“Zhang”),

Grand Lan Holdings Group (BVI) Limited (“Grand Lan”), Qiao Jiang Lan Development Limited

f/k/a South Beauty Development Limited (“Qiao Jiang”) and Metro Joy International LLC

(“Metro Joy”), and in aid of two related arbitrations pending before the China International

Economic and Trade Arbitration Commission in Beijing (the “Arbitrations”), in which interim

arbitral awards, in the amount of $142,463,666.28, have been rendered in Petitioners’ favor and

against Zhang, Grand Lan and Qiao Jiang (the “Arbitral Respondents”); and

       WHEREAS, the property that Petitioners sought to attach consists of (i) a condominium

apartment, purchased in Metro Joy’s name in December 2014 and currently owned or controlled

by one or more Respondents, in the Baccarat Hotel and Residences (the “Baccarat”) located at 20

West 53rd Street, Apartment 39A, New York, New York 10019 (the “Apartment”), and (ii) any
         Case 1:20-mc-00200-ALC Document 43 Filed 07/23/20 Page 2 of 4




assets within the Apartment that are owned or controlled by Respondents, including but not

limited to artwork, furniture, jewelry, lighting and electronics; and

       WHEREAS, the Court granted the Petition by ex parte Order of Attachment entered on

May 8, 2020 (ECF No. 30, the “Attachment Order”), thereby freezing and securing the

Apartment and its contents and barring them from being sold or transferred without further order

of the Court; and

       WHEREAS, Petitioners have posted a $150,000 bond, as security, as required under the

Attachment Order, and served Respondents with the Attachment Order, the Petition, and all of

the other papers on which the Attachment Order is based (the “Attachment Papers”) in

accordance with the methods for service set forth in the Attachment Order, completing such

service by May 14, 2020 (see ECF Nos. 31-32 (Affidavits of Service)); and

       WHEREAS, on May 19, 2020, and in accordance with the Attachment Order, Petitioners

timely moved under CPLR § 6211(b) for an order confirming the Attachment Order, serving

Respondents with the motion, which included the Attachment Papers, in accordance with the

methods for service set forth in the Attachment Order (see ECF Doc. Nos. 27-28); and

       WHEREAS, Respondents, despite having received proper notice of this proceeding, have

had no counsel appear on their behalf and filed no opposition to Petitioners’ motion to confirm

the Attachment Order; and

       WHEREAS, by Order dated July 13, 2020 (ECF No. 40, the “Confirmation Order”), the

Court granted the motion to confirm the Attachment Order; and

       WHEREAS, the Confirmation Order reaffirmed that the Apartment and any assets

therein that are owned or controlled by Respondents shall not be sold or transferred, by

Respondents or anyone else, without further order of the Court; and



                                                 2
         Case 1:20-mc-00200-ALC Document 43 Filed 07/23/20 Page 3 of 4




       WHEREAS, the Attachment Order contains a provision (at p. 4) by which the United

States Marshal for the Southern District of New York (the “U.S. Marshal”) shall, upon being

presented with the Attachment Order, levy upon the Apartment under New York CPLR § 6216

by filing with the Clerk of New York County (the “NY County Clerk”) a notice of attachment

stating (i) the name and address of Petitioners’ counsel, (ii) the names of the parties to this

proceeding, (iii) the amount of the arbitral awards rendered in Petitioners’ favor, and against

Respondents, in the Arbitrations, (iv) the amount of the bond posted by Petitioners, and (v) a

description of the property to be levied upon (i.e., the Apartment and its relevant contents) (the

“Notice of Attachment”); and

       WHEREAS, the U.S. Marshal, pursuant to a standing order issued by Chief Judge

McMahon in March 2020 in light of the COVID-19 pandemic, has since March been prohibited

until further notice from performing the service required to file the Notice of Attachment with

the NY County Clerk; and

       WHEREAS, (i) the NY County Clerk rejected Petitioners’ counsel’s attempts to file the

Notice of Attachment directly, advising counsel that any such fining must be carried out by the

U.S. Marshal or the Office of the Sheriff of the City of New York; (ii) the Sheriff’s Office

declined to file the Notice of Attachment with the NY County Clerk because the Attachment

Order did not direct or authorize it to do so; and (iii) the NY County Clerk has accordingly not

yet recorded or indexed the Notice of Attachment; and

       WHEREAS, as of the time of this Order, Petitioners have no way of having the Notice of

Attachment filed with the NY County Clerk as a matter of public record so as to inform

potential buyers of the Apartment that the Apartment is subject to the Attachment Order; and




                                                  3
            Case 1:20-mc-00200-ALC Document 43 Filed 07/23/20 Page 4 of 4




       NOW, THEREFORE, it is hereby ordered as follows:

       1.       The Attachment Order is hereby amended as set forth in decretal paragraph 2,
which modies the second decretal paragraphs at p. 4 of the Attachment Order. All other

provisions of the Attachment Order remain the same.

       2.      ORDERED that upon being presented with the Attachment Order, the

Confirmation Order, and this Order Modifying Order of Attachment, either by Petitioners or this

Court, the United States Marshal for the Southern District of New York or the Office of the

Sheriff of the City of New York shall levy upon the Apartment pursuant to New York CPLR §

6216 by filing with the Clerk of New York County the Notice of Attachment stating (i) the name

and address of Petitioners’ counsel (Steven B. Feigenbaum, Esq., Katsky Korins LLP, 605 Third

Avenue, New York, NY 10158), (ii) the names of the parties to this proceeding, (iii) the amount

of the Arbitral Awards issued in favor of Petitioners against Respondents

($142,463,666.28), (iv) the amount of the bond posted by Petitioners ($150,000), and (v) a

description of the property to be levied upon (i.e., the Apartment and its relevant contents); and

it is further
SO ORDERED:

  Dated: July 23, 2020
         New York, NY
                                                  ____________________________
                                                  Hon. Andrew L. Carter, Jr. United
                                                  States District Judge




                                                 4
